Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), entered into as of April 29, 2011
(the “Execution Date”) and effective as of January 1, 2011 (the “Effective
Date”), by and between Thomas J. Somodi (“Employee”) and Power Solutions
International, Inc., a Nevada Corporation (the “Company”).

R E C I T A L S:

WHEREAS, the Company desires to employ Employee for its own operations and for
the operations of its subsidiary and related entities, including, but not
limited to, The W Group, Inc. and Power Great Lakes, Inc. (collectively with the
Company, the “Entities”); and

WHEREAS, Employee is willing to be employed by the Company and to perform
services on behalf of the Entities;

NOW, THEREFORE, in consideration of the recitals and the mutual promises set
forth in this Agreement, the parties hereto agree as follows:

1. Employment and Duties.

A. Position and Duties. As of the Effective Date, Employee shall (i) serve as
the Chief Operating Officer for the Company and for the other Entities,
(ii) serve as acting Chief Financial Officer for the Company and for the other
Entities, which position he shall hold until the commencement of employment with
the Company of a new Chief Financial Officer, and (iii) perform duties
consistent with such positions, as directed by the Company’s Chief Executive
Officer and Board of Directors (the “Board”). Employee and the Company agree
that, following the Effective Date, the Company may modify Employee’s position
and duties to the extent such modifications are consistent with the role of a
Company executive and Employee’s knowledge, skills and expertise. The Company
shall endeavor to hire a new Chief Financial Officer as soon as reasonably
possible after the Execution Date.

B. Non-Exclusive Services. Employee agrees to perform to the best of his ability
such duties as may be reasonably assigned to Employee and devote his time and
energy as may be necessary. While it is expected that employment hereunder will
be Employee’s primary business pursuit, the Company recognizes that Employee has
other significant personal, business and corporate responsibilities, obligations
and interests. Employee is expressly permitted to maintain and expand such
responsibilities, obligations and interests provided they do not materially
interfere with Employee’s duties on behalf of the Company.

C. Performance Standard. In furtherance of Section 1.A herein, Employee shall
perform Employee’s duties in a conscientious, reasonable and competent manner



--------------------------------------------------------------------------------

and shall strive to promote the success and best interests of the Company. In
addition, Employee agrees to perform his services hereunder in accordance with
ordinary business custom and good taste, with integrity, honesty and
responsibility.

2. [INTENTIONALLY OMITTED]

3. Term. Employee’s employment with the Company pursuant to this Agreement shall
be effective as of the Effective Date and continue in effect until the earlier
of (i) the date on which Employee dies or otherwise incurs a termination of
employment with the Company, and (ii) December 31, 2012 (such period, the
“Term”). In the event that the Term expires on December 31, 2012 and Employee’s
employment with the Company continues, such employment shall be at-will;
provided, however, that Executive’s obligations under Sections 6 through 8
hereof shall continue in full force and effect.

4. Compensation. The Company agrees to provide the following payments and
consideration to Employee as full payment for the services to be performed
pursuant to this Agreement. Such payments and consideration may be paid or
provided by the Company or through any Entity:

A. Salary. For calendar year 2011, Employee shall receive a total salary of five
hundred thousand dollars ($500,000). From the Execution Date through and
including December 31, 2011, Employee shall receive a portion of such salary
equal to the excess of five hundred thousand dollars ($500,000) over the sum of
any amounts of salary for calendar year 2011 paid to Employee on or prior to the
Execution Date. For calendar year 2012, Employee shall receive an annual salary
of five hundred thousand dollars ($500,000). Any annual salary payable hereunder
shall be paid pursuant to the Company’s payroll procedures and polices as in
effect from time to time.

B. Incentive Compensation. For each of calendar years 2011 and 2012, Employee
will be eligible to receive a performance bonus based on the Company’s and
Employee’s performance during such year, as determined in the sole discretion,
exercised in good faith, of the Board (or a committee thereof). Any such bonus
shall be paid no earlier than January 1, and no later than April 30, of the
calendar year following the calendar year in which such bonus is earned.

C. Equity Compensation. During the Term, Employee shall be eligible to receive
equity compensation under any equity plan established and maintained by the
Company, as determined in the sole discretion, exercised in good faith, of the
Board (or a committee thereof). Any such award of equity compensation shall be
governed by the terms and conditions of the equity plan under which it is
granted.

D. Expense Reimbursements. The Company shall reimburse Employee for all
substantiated reasonable and necessary expenses incurred in carrying out
Employee’s duties under this Agreement pursuant to the Company’s business
expense reimbursement policies and practices as in effect from time to time. The
Company further agrees to reimburse Employee of up to sixty-two thousand five
hundred dollars ($62,500) of his substantiated, reasonable attorneys’,
accountants’ and advisor fees and costs associated

 

2



--------------------------------------------------------------------------------

with the negotiation and execution of this Agreement, the Termination Agreement,
dated as of April 20, 2011, by and between The W Group, Inc. and Employee, the
Purchase and Sale Agreement, dated as of April 20, 2011, by and between Employee
and Gary Winemaster (the “Purchase and Sale Agreement”), and the transactions
contemplated hereby and thereby, within ten (10) business days following the
Execution Date. Reimbursement of any other fees or costs of attorneys,
accountants or advisors of or to Employee shall be subject to the prior approval
of the Company’s Chief Executive Officer.

E. Benefits. Employee shall be eligible to participate in the Company’s 401(k)
retirement plan and health-related plans (including any family, dental and
vision benefits offered thereunder) on the same terms and conditions that apply
to other similarly situated executives of the Company from time to time. To the
extent permissible under the Company’s health-related plans, any underlying
group insurance polices, and applicable law or regulation (without penalty to
the Company), the Company agrees that, upon any termination of Employee’s
employment, the Company will continue to provide Employee with substantially
similar family coverage under the Company’s health-related plans as provided to
Employee while he was an employee of the Company until Employee is eligible for
Medicare; provided, however, that Employee shall pay the full cost to the
Company of any such coverage. The Company shall not unreasonably or in bad faith
fail to include language in any Company health-related plan if the lack of such
language would prohibit Employee from being eligible for any continuation
coverage pursuant to this Section 4.D. If Employee fails to timely reimburse the
Company for the cost of any such coverage, the Company’s obligation to continue
to provide such coverage shall cease.

F. Life Insurance.

I. Employee has procured and owns a life insurance policy on Employee’s life
that provides for a death benefit of two million dollars ($2,000,000) (“Life
Insurance Policy I”). The Company acknowledges that Life Insurance Policy I is
owned by Employee and that Employee may, in his sole discretion, name a
beneficiary upon such policy. The Company shall not be named as a beneficiary
upon Life Insurance Policy I and shall have no collateral interest in the policy
or right of reimbursement as to premium payments made with respect to Life
Insurance Policy I. Employee shall have sole responsibility for paying the
premiums to maintain such policy.

II. The Company has procured and owns a life insurance policy on Employee’s life
which provides for a death benefit to the Company of three million dollars
($3,000,000) (“Life Insurance Policy II”). To the extent permissible, the
Company agrees to transfer Life Insurance Policy II to Employee as soon as
administratively feasible following the Execution Date. Following any such
transfer, Employee shall have sole responsibility for paying the premiums to
maintain such policy.

 

3



--------------------------------------------------------------------------------

G. Paid Time Off. Employee shall be eligible to take paid time off under the
Company’s paid time off polices on the same terms and conditions that apply to
other similarly situated senior management employees of the Company from time to
time; provided; however, that Employee shall be entitled to a minimum of
twenty-five (25) days of paid time off per calendar year.

H. Insurance. The Company shall use its commercially reasonable best efforts to
obtain and maintain in full force and effect liability insurance applicable to
directors and officers in reasonable amounts from established and reputable
insurers (subject to appropriate cost considerations), as determined in good
faith by the Board. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, controlling persons, agents or
fiduciaries of the Company, Employee shall be covered by such policy or policies
in such a manner as to provide Employee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Employee
is a director thereof, or of the Company’s officers, if Employee is not a
director of the Company but is an officer thereof, or of Company’s key
employees, controlling persons, agents or fiduciaries, if Employee is not an
officer or director of the Company, but is a key employee, controlling person,
agent or fiduciary thereof, as the case may be. The Company shall advise
Employee as to the general terms of, and the amounts of coverage provided by,
any liability insurance policy described in this Section 4.G and shall promptly
notify Employee if, at any time, any such insurance policy will no longer be
maintained, the amount of coverage under any such insurance policy will be
decreased or the terms of any such insurance policy will materially change.

5. Employment Termination.

A. Termination without Cause During Term. If, prior to the end of the Term, the
Company terminates Employee’s employment without Cause (defined below) and such
termination constitutes a Separation from Service (defined below), Employee
shall be (I) entitled to receive the remainder of the salary he would have
received pursuant to Section 4.A hereof if he had remained employed through and
including December 31, 2012 and (II) eligible for the health-related plan
continuation coverage described in (and subject to the terms of) Section 4.D
hereof. Employee’s salary severance amount shall be paid as salary continuation
pursuant to the Company’s payroll schedule as in effect on the date of
Employee’s Separation from Service; provided, however, that, to the extent that
Employee is a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of his Separation from Service, any salary
severance amounts that would otherwise be payable under this Section 5.A during
the six (6) month period immediately following Employee’s Separation from
Service shall be paid on the first payroll date following the six (6) month
anniversary of Employee’s Separation from Service. Notwithstanding the
foregoing, Employee agrees that he (i) shall forfeit his right to receive any
salary continuation pursuant to this Section 5.A or any health-related plan
continuation coverage if he breaches any of his obligations under Sections 6
through 8 hereof, fails to timely execute a general release of claims against
the Entities (including their employees, directors, agents and affiliates), or
revokes such release during any applicable revocation period; and (ii) in the
event of any such breach, failure, or revocation, shall reimburse the Company
for the gross amounts of any salary continuation payments already made prior to
the occurrence of such breach, failure or revocation.

 

4



--------------------------------------------------------------------------------

B. Other Termination. If Employee’s employment with the Company terminates under
any circumstances other than those described in Section 5.A hereof (including
after expiration of the Term), Employee shall not be entitled to any severance
payments or benefits, other than eligibility for the health-related plan
continuation coverage described in (and subject to the terms of) Section 4.E
hereof, which health-related continuation coverage shall not be affected by such
termination. Notwithstanding the foregoing or anything else to the contrary
contained herein, Employee agrees that he shall forfeit his right to receive any
such health-related plan continuation coverage if he breaches any of his
obligations under Sections 6 through 8 hereof, fails to timely execute a general
release of claims against the Entities (including their employees, directors,
agents and affiliates), or revokes such release during any applicable revocation
period.

C. No Additional Obligations. Except as otherwise expressly provided in this
Agreement, the Company shall have no additional obligations under this Agreement
upon the termination of Employee’s employment.

D. Notice of Termination. Any termination by the Company of Employee’s
employment under Section 5.A hereof shall be communicated to Employee by written
notice and such written notice shall include in reasonable detail the basis for
termination. Such employment termination shall become effective as of the date
such notice is provided to Employee, unless the Company specifies a later date
in such notice.

E. Definitions.

I. As used in this Agreement, “Cause” shall mean the occurrence of one or more
of the following:

 

  •  

A conviction or a plea of nolo contendere by Employee of a felony, or other
crime involving dishonesty, disloyalty or fraud;

 

  •  

action by the Employee constituting gross negligence, willful misconduct or
unlawful conduct, which results in significant financial loss or liability to
any Entity or, in any material respect, impairs the reputation, goodwill or
business of any Entity;

 

  •  

the Board’s good faith determination, following consultation with an independent
medical doctor, that Employee suffers from a physical or mental illness or
injury that renders Employee incapable of performing his duties, with or without
a reasonable accommodation, and that does or may be expected to continue for
more than six (6) months during any consecutive twelve (12)-month period;

 

5



--------------------------------------------------------------------------------

  •  

Employee’s liquidation, assignment or other transfer of (or direct or indirect
transfer of any of the economic or other rights associated with) an aggregate of
more than fifty percent (50%) of the shares of Common Stock Employee has at any
time received from Gary Winemaster pursuant to the Purchase and Sale Agreement
(subject to appropriate adjustment for stock splits, stock dividends, stock
combinations and other similar events);

 

  •  

Employee’s breach of any provision in Sections 6 through 8 hereof; and

 

  •  

the continued failure of the Employee for thirty (30) consecutive days, after
prior written notice of such failure and following a reasonable opportunity by
Employee to cure, to perform the duties assigned to Employee in accordance
herewith.

II. As used in this Agreement, “Separation from Service” shall mean Employee’s
“separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) with the Company.

6. Confidential Information. Employee acknowledges that by reason of his
employment by the Company, or while being associated with the Entities, Employee
has had and will have access to and become informed of Confidential Information
(defined below) that is a competitive asset of the Company, and agrees that the
Entities have a protectable interest in such Confidential Information.
Therefore, Employee agrees that he shall not, directly or indirectly, disclose
to any unauthorized person or use for his own purposes any such Confidential
Information without the prior written consent of the Company unless and to the
extent that such Confidential Information (i) becomes or is generally known to
the public and available for use by the public and industry other than as a
result of Employee’s unauthorized acts or omissions in breach of this Agreement,
or (ii) is required to be disclosed by judicial process, law or securities
exchange on which the securities of the Company or any of its affiliates are
listed; provided, however, that Employee, to the extent not prohibited by such
process, law or exchange, shall give the Company written notice of the
Confidential Information to be so disclosed pursuant to clause (ii) of this
sentence as far in advance of its disclosure as is reasonably practicable, shall
cooperate with the Company in any efforts to protect the Confidential
Information from disclosure (including efforts to secure a judicial order to
such effect), and shall limit his disclosure of such Confidential Information to
the minimum disclosure required by such process, law or exchange. Employee
acknowledges that all documents and other property including or reflecting
Confidential Information furnished to Employee by any entity or otherwise
acquired or developed by an Entity or acquired, developed or known by Employee
by reason of the performance of his duties for, or his association with, any of
the Entities shall at all times be the property of the Company. Employee shall
take all reasonable steps to safeguard Confidential Information and protect it
against disclosure, misuse, loss or theft. Employee shall deliver to the
Company, at such time as the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies

 

6



--------------------------------------------------------------------------------

thereof) that constitute Confidential Information that Employee may then possess
or have under his control. “Confidential Information” means (x) any and all
trade secrets concerning the business and affairs of any Entity, any product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), database
technologies, systems, structures, architectures processes, improvements,
devices, discoveries, concepts, methods, and information of any Entity; (y) any
and all information concerning the business and affairs of any Entity (which
includes financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, contractors, agents, suppliers and potential suppliers,
personnel training and techniques and materials, and purchasing methods and
techniques), however documented; and (z) any and all notes, analysis,
compilations, studies, summaries and other material prepared by or for any
Entity containing or based, in whole or in part, upon any information included
in the foregoing.

7. Non-Compete. Employee acknowledges that by reason of Employee’s duties and
association with the Entities, Employee has or will become familiar with
Confidential Information concerning the Entities and that Employee’s services
are of special, unique and extraordinary value to the Entities. Therefore,
Employee agrees that during his employment with the Company and until the one
(1) year anniversary of the termination thereof for any reason (the “Noncompete
Period”), Employee shall not, without the prior express written approval of the
Company, other than in the legitimate exercise of his duties for the Company,
directly or indirectly (i) own, manage, operate, or control any entity that
engages in the business of designing, manufacturing, marketing, distributing
and/or otherwise supplying or providing power systems (and/or subsystems,
components, kits and/or parts), other engine power products, telematics products
and/or connected asset services (and/or other products and/or services directly
related to any of the foregoing) to manufacturers and suppliers of off-highway
industrial equipment, or in any other business in which the Company engages as
of the date on which Employee’s employment with the Company ends (“Competitive
Activity”), or (ii) be employed or engaged in a strategic, business development,
or executive capacity (or any role involving services similar to those that
Employee provided to the Entities or their affiliates), whether or not for
compensation, by any person or entity engaged in a Competitive Activity. The
provisions in this Section 7 shall operate in the market areas of the United
States and any other market areas of any other countries anywhere in the world
in which the Entities conduct or plan to conduct their business as of Employee’s
separation from the Company. The foregoing shall not restrict the Employee from
directly or indirectly owning stock of the Company or up to an aggregate of two
percent (2%) of the outstanding stock of any publicly held company engaged in a
business competitive to the Entities’ business.

8. Non-Solicitation. Employee agrees that during his employment with the Company
and until the one (1) year anniversary of the termination thereof, he shall not,
directly or indirectly, whether individually, as a director, stockholder,
partner, owner, employee or agent of any business, or in any other capacity:
(i) induce or attempt to induce any employee of any Entity to leave his or her
employ or in any way interfere with the relationship between any Entity and any
employee thereof; (ii) solicit to hire or hire any person who was an employee of
any Entity at

 

7



--------------------------------------------------------------------------------

any time during the one (1) year period prior to the date of Employee’s
termination with the Company; or (iii) induce or attempt to induce any customer,
developer, client, member, supplier, vendor, licensee, licensor, franchisee or
other business relation of any Entity to cease doing business with any Entity,
or in any way interfere with the relationship between any such customer,
developer, client, member, supplier, vendor, licensee, licensor, franchisee or
business relation of any Entity (including, without limitation, making any
negative statements or communications about any Entity or any of their
respective officers, directors, products or services).

9. Enforcement. Employee acknowledges that the provisions of Sections 6 through
8 hereof are in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged. Employee expressly agrees and
acknowledges that the restrictions contained in Sections 6 through 8 hereof do
not preclude Employee from earning a livelihood, nor do they unreasonably impose
limitations on Employee’s ability to earn a living. In addition, Employee agrees
and acknowledges that the potential harm to any Entity of its non-enforcement
outweighs any harm to Employee of its enforcement by injunction or otherwise.
Employee acknowledges that Employee has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Employee by this
Agreement, and is in full accord as to their necessity. If, at the time of
enforcement of any of Sections 6 through 8 hereof, a court of competent
jurisdiction or an arbitrator shall hold that the duration, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court or arbitrator shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Employee expressly acknowledges and agrees that the
restrictions contained herein are reasonable in terms of duration, scope and
area restrictions and are necessary to protect the Confidential Information and
the goodwill of the businesses of any Entity, and Employee agrees not to
challenge the validity or enforceability of the restrictions contained herein.
The parties hereto expressly agree that money damages would not be an adequate
remedy for breaching any provision of Sections 6 through 8 hereof. Therefore, in
the event of a breach or threatened breach of any such provision, the Company
and/or any other Entity or their respective successors or assigns shall be
entitled to, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without the necessity of posting a bond or other security, or
proving economic harm).

10. Assignment. This Agreement may not be assigned by either the Company or
Employee, except that this Agreement shall inure to the benefit of and be
enforceable by the Employee’s estate and/or legal representative and the
Company’s successors and assigns, including without limitation, any individual
or entity that may acquire all, or substantially all, of the Company’s assets
and business or with and into which the Company may be consolidated or merged;
and this provision shall apply in the event of any subsequent merger or
consolidation.

11. Notices. All notices given under this Agreement shall be in writing, and
shall be personally delivered or sent to the following address by registered
mail, postage prepaid or at such other address as either party shall designate
in writing to the other.

 

8



--------------------------------------------------------------------------------

If to Employee:    The most recent address on the file with the Company If to
Company:   

655 Wheat Lane

Wood Dale, Illinois 60191

   Attention:   Gary Winemaster

12. Miscellaneous Provisions.

A. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transactions contemplated herein. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by the parties hereto.

B. Tax Withholding. The Company shall withhold from any amounts payable to
Employee hereunder all federal, state, city or other taxes the withholding of
which the Company determines to be legally required pursuant to any applicable
law or regulation (it being understood by the parties hereto that Employee shall
be responsible for payment of all taxes, foreign or otherwise, in respect to the
payments provided herein).

C. Section 409A. The Company and Employee intend this Agreement to be structured
and interpreted to comply with, or to satisfy an exemption from, Section 409A of
the Internal Revenue Code of 1986, as amended, and all regulations, guidance,
compliance programs, and other interpretative authority in effect thereunder,
such that there are no adverse tax consequences, interest, or penalties
therunder (“409A Tax”) imposed on Employee as a result of any payment hereunder.
The Company and Employee agree to cooperate in good faith to provide full effect
to such intent; provided, however, that the Company shall have no liability for
a 409A Tax imposed on Employee.

D. Attorney Fees. In any action, proceeding or dispute in connection with this
Agreement, the court resolving such dispute may determine whether any party
shall pay any of the reasonable attorneys fees or costs of any other party.

E. Further Assurances. Each party to this Agreement shall from time to time
hereafter, and upon request, execute acknowledge and deliver such other
instruments and documents as may be reasonably required to carry out the terms
and conditions of this Agreement.

F. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois (regardless of its
conflict of laws principles), and without reference to any rules of construction
regarding the party responsible for the drafting hereof. Each party hereto
submits to venue in, and jurisdiction of, the State or Federal Court (as may be
appropriate) nearest to the Company’s then headquarters.

 

9



--------------------------------------------------------------------------------

G. Headings. The section headings in this Agreement are inserted for convenience
only and shall not modify or affect the construction or interpretation of any
provision of this Agreement.

H. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument, and may be delivered by facsimile or other form of
electronic transmission.

I. Waiver. The failure of either party hereto to insist on strict performance of
this Agreement by the other, according to the terms and understandings herein
set forth, shall not be construed as a waiver of the right to insist on such
performance, and no waiver by either party hereto of any breach by the other of
any provision hereof shall be deemed a waiver of any other prior or subsequent
breach.

J. Severability. If any provision hereof is invalid or unenforceable, the
invalidity or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision had been omitted.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

Dated as of the Execution Date.

 

POWER SOLUTIONS INTERNATIONAL, INC.      THOMAS J. SOMODI By:  

/s/ Ryan A. Neely

    

/s/ Thomas J. Somodi

Name:   Ryan A. Neely      Title:   President     

 

[Signature Page to T. Somodi Employment Agreement]